Matter of Dzielski v New York State Dept. of  Corr. & Community Supervision (2021 NY Slip Op 03883)





Matter of Dzielski v New York State Dept. of  Corr. & Community Supervision


2021 NY Slip Op 03883


Decided on June 17, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:June 17, 2021

530052
[*1]In the Matter of the Claim of Kevin Dzielski, Appellant,
vNew York State Department of Corrections and Community Supervision, Respondents. Workers' Compensation Board, Respondent.

Calendar Date:

Before:Lynch, J.P., Clark, Pritzker and Reynolds Fitzgerald, JJ., concur. 



Motion for reargument.
Upon the papers filed in support of the motion, and no papers having been filed in opposition thereto, it is
ORDERED that the motion is granted, without costs, the memorandum and order decided and entered October 8, 2020 is vacated, and the attached memorandum and order is substituted therefor.
Lynch, J.P., Clark, Pritzker and Reynolds Fitzgerald, JJ., concur.